Citation Nr: 0215436	
Decision Date: 10/31/02    Archive Date: 11/06/02

DOCKET NO.  95-31 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
gastritis.  

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
functional murmur.  

3.  Entitlement to service connection for gastritis.

(The issues of entitlement to Service Disabled Veterans' (RH) 
Insurance under 38 U.S.C.A. § 1922 is the subject of a 
separate Board of Veterans' Appeals (Board) action).


REPRESENTATION

Appellant represented by:	Corwin G. Muse, Attorney at 
Law



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from February 12, 
1963, to February 4, 1965, and from February 10, 1965, to 
January 21, 1968.  

This matter comes before the Board on appeal from July 1995 
and October 1996 rating decisions of the Jackson, 
Mississippi, Department of Veterans Affairs (VA) Regional 
Office (RO).

In an August 1998 decision of the Board, the petition to 
reopen the claims for service connection for gastritis and 
functional heart murmur was denied.  On appeal to the U. S. 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veteran's Appeals prior to March 1, 1999) 
(hereinafter Court), this Board decision became the subject 
of a joint motion for remand issued in December 1998.  The 
August 1998 Board decision was vacated and the matter 
remanded for the Board to consider both issues in light of 
the Federal Circuit Court of Appeal's decision in Hodge v. 
West, 155 F.3d 1356 (Fed.Cir. 1998).

In a July 1999 decision, the Board found that new and 
material evidence had not been submitted to reopen the claim 
of entitlement to service connection for a functional murmur.  
The Board also found that new and material evidence had been 
submitted to reopen the claim of entitlement to service 
connection for gastritis.  After reopening the claim, the 
Board denied the claim of entitlement to service connection 
for gastritis on that basis that the claim was not well-
grounded.  

In March 2001, the Court ordered that the July 1999 decision 
be vacated in light of the enactment of the VCAA.  

The Board further notes that the veteran has perfected the 
issues of entitlement to service connection for irritable 
bowel syndrome and hiatal hernia with reflux disease and the 
issue of whether new and material evidence has been submitted 
to reopen the claim of entitlement to service connection for 
a psychiatric disorder.  These issues were addressed in a May 
2001 Board decision which remanded all three issues for 
additional development.  As there is no indication that the 
requested development has been completed or that a 
supplemental statement of the case has been issued with 
regard to the issues, the Board will not address these issues 
in the current decision.  


FINDINGS OF FACT

1.  Service connection for gastritis was denied in a 
September 1969 rating decision.  The appellant did not 
appeal.

2.  Evidence submitted since the September 1969 rating 
decision denying service connection for gastritis bears 
directly or substantially upon the issue at hand, is not 
duplicative or cumulative, and must be considered in order to 
fairly decide the merits of the claim.

3.  Service connection for a functional heart murmur was 
denied in a February 1971 Board decision.

4.  Evidence submitted since the February 1971 decision is 
duplicative or cumulative in nature.



CONCLUSIONS OF LAW

1.  The September 1969 rating decision denying service 
connection for gastritis is final.  New and material evidence 
sufficient to reopen the claim has been received.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 
(2000).

2.  The February 1971 Board decision denying service 
connection for a functional heart murmur is final. New and 
material evidence sufficient to reopen the claim has not been 
received.  38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. 
§ 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The law and regulations eliminate the 
concept of a well-grounded claim, redefine the obligations of 
VA with respect to the duty to assist, and supersede the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001)(to be 
codified as amended at 38 C.F.R. §§ 3.156, 3.159).  
Hereinafter known collectively as VCAA.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, VA's duties 
have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
Board concludes the discussion in the rating decisions, the 
SOC, and the SSOCs informed the appellant of the information 
and evidence needed to substantiate this claim and complied 
with VA's notification requirements.  The documents issued by 
the RO informed that veteran of the evidence that was 
considered and informed him that he could submit additional 
evidence.  The certification of appeal placed the veteran on 
notice that the VA had determined that the case was ripe for 
appellate consideration.  Therefore, he was implicitly 
informed that no additional development would be conducted.  
The case was sent to the Court and VCAA was specifically 
cited.  Therefore, he was placed on direct notice of the 
existence of the law.  He was again informed that he could 
submit additional evidence and the prior Board decision 
informed him of the defects in the record.  All notification 
requirements have been met.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.   The veteran has not submitted any 
additional evidence.  VA has met all VCAA duties.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.

As to the issue of whether new and material evidence has been 
submitted to reopen the aforementioned claims, the Board 
notes that new regulations have recently been placed into 
effect with respect to determinations as to whether new and 
material evidence has been submitted to reopen a claim for 
service connection.  These regulations apply to claims filed 
subsequent to August 29, 2001.  As these claims were received 
prior to this time, they are governed by the laws and 
regulations addressed below.  

The appellant has alleged that service connection for both 
claims should be granted on the basis that service medical 
records and other records have been lost.  The Board notes 
that under the law this is not a basis for service 
connection, although in circumstances such as when records 
have been destroyed, the obligation of the Board to explain 
its findings and conclusions and to consider carefully the 
benefit-of the doubt rule is especially heightened.  O'Hare 
v. Derwinski, 1 Vet. App. 365 (1991).  After a complete 
review of both claims folders, the Board finds that as to any 
identified records the RO has either developed them or made a 
good faith effort to do so.  It is not apparent that any 
portion of the service medical records are missing. 

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2001).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2001).

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

If new and material evidence is presented or secured with 
respect to a claim that has been denied, the claim will be 
reopened, and the claim decided upon the merits.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).

"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Gastritis

Service connection for gastritis was denied in a September 
1969 rating decision on the basis that no diagnosis of such 
was made in service and on recent VA examination no definite 
findings were made relative to a diagnosis of gastritis.  
This decision became final.

In December 1994, the appellant submitted a petition to 
reopen the claim.  In the July 1995 rating decision on 
appeal, the RO denied the petition on the basis that new and 
material evidence had not been received.  During the pendency 
of the appeal, the appellant submitted additional evidence 
and rating decisions in September 1995 and October 1995 
continued the denial.  In January 1997, the Board remanded 
the claim for the development of additional medical records.  
This development was accomplished to the extent possible and 
the appeal was returned to the Board.

The evidence before the RO at the time of the prior September 
1969 denial is summarized as follows:

Service medical records that documented gastrointestinal 
complaints in 1963 and 1964. No diagnosis of gastritis was 
rendered in service.

VA Medical Center records were submitted from April 1969 that 
summarized his treatment after an automobile accident.

A VA examination was conducted in August 1969.  The examiner 
diagnosed gastritis and referenced a gastrointestinal X-ray 
that was essentially negative.

Evidence submitted or associated with the claims folder since 
September 1969 consisted of the following:

VA medical records and private medical records not pertaining 
to the disability at issue.  Additional duplicate copies of 
service medical records were also submitted.

Additional records from the April 1969 admission document the 
use of a nasogastric tube to prevent an ileus after abdominal 
injuries.

Private medical records dated in November 1994 that 
documented a complaint of irregular bowel habits.  After an 
upper gastrointestinal series was completed, Dr. S diagnosed 
irritable bowel syndrome.

Private medical records from March through August 1995 were 
associated with the file that included a diagnosis of 
gastritis due to helicobacter pylori and subsequent 
treatment.

Dr. S diagnosed irritable bowel syndrome in July 1996.

In determining whether the appellant has submitted new and 
material evidence, the Board must consider the basis of the 
previous denial.  The Board also believes that the reasons 
for the prior denials must be considered.

At the time of the previous final denial, there was evidence 
of complaints in service of epigastric distress with no 
diagnosis of gastritis offered.  There was a current 
diagnosis of gastritis after the August 1969 VA examination, 
conducted more than a year after separation from service and 
referencing a normal gastric X-ray.

The denial was based on a finding that gastritis was not 
diagnosed in service and that a diagnosis of gastritis in the 
August 1969 examination was based on no definitive findings 
relative to the condition.  In essence, the RO rejected the 
post service diagnosis of gastritis because of the absence of 
findings to support the diagnosis.  This theory is compatible 
with Cross v. Derwinski, 2 Vet. App. 150 (1992).  Therefore, 
the claim was denied due to a lack of an inservice diagnosis 
and an accepted post-service diagnosis of gastritis.

Gastritis was diagnosed in March 1995.  This is new and 
material evidence as it is competent evidence of post-service 
gastritis and cures an evidentiary defect associated with the 
prior denial.  We again note that one of the reasons for the 
prior denial was the absence of an acceptable post service 
diagnosis of gastritis.  In this case, the submission of 
competent evidence of gastritis is relevant and probative of 
the issue at hand.  See Sagainza v. Derwinski, 1 Vet. App. 
575, 579 (1991). Accordingly, the claim for service 
connection for gastritis is reopened.

Based upon the above decision, the Board is undertaking 
additional development on the claim of entitlement to service 
connection for gastritis pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing this issue.


Functional Heart Murmur

The evidence before the Board at the time of the prior 
February 1971 denial is summarized as follows:

An original claim for service connection for heart trouble, 
to include an early systolic murmur, functional.

At the time of a November 1961 pre-induction examination, the 
appellant reported no history referable to a heart complaint.  
On examination his heart was normal.  At the time of a 
February 1963 examination normal findings for the heart were 
again reported.  On a February 1963 report of medical 
history, the veteran had no complaints referable to the 
heart.  The veteran's heart was reported as normal at the 
time of a November 1964 examination.  In January 1966, a 
grade I/IV soft early functional systolic murmur over the 
left sternal border, was noted.  The veteran  noted no 
complaints referable to his heart in a report of medical 
history filled out at that time.  In August 1966, the veteran 
reported having chest pain.  A diagnosis of a bruise to the 
chest wall was rendered at that time.  He was examined in 
August 1967 for separation and no murmur was noted.  The 
heart was normal.  The appellant reported no complaints of 
chest pain or pressure and no palpitations.  Chest X-rays 
were normal throughout service and an electrocardiogram 
performed in October 1967 was normal.

The discharge summary from his admission to the hospital 
after the car accident in April 1969 did not indicate a 
functional murmur.  A VA examination in August 1969 included 
an electrocardiogram that noted sinus arrhythmia with low 
voltage that was probably within normal limits. There was not 
much change since April 1969 except for the arrhythmia.  
Examination of his cardiovascular system revealed normal 
peripheral vessels and cardiac size.  A faint systolic 
roughness of the aortic first sound was heard in the forward 
bending position.  This sound was not transmitted.  His chest 
pain was brought on by nervousness.

In denying service connection for a murmur in February 1971, 
the Board indicated that the functional murmur noted on 
examination in January 1966 inservice and on administration 
examination in August 1969 was not considered to be of any 
clinical significance.  The Board found that a functional 
murmur was not a disease and was not considered a disability 
under the law.

Evidence submitted or associated with the claims folder in 
relation to service connection for a functional heart murmur 
since the February 1971 Board decision consisted of the 
following:

VA records and private medical records not pertaining to the 
disability at issue have been submitted.  Additional copies 
of service medical records were submitted.

The appellant has submitted additional statements in support 
of his claim alleging that since his murmur was identified in 
service it should be service connected.  He contended that he 
had chest pain since being diagnosed with a murmur in service 
and the service failed to conduct sufficient examinations to 
diagnose his problem.

An additional two pages of medical records from the April 
1969 admission after the automobile accident were also 
submitted.  No findings relative to the heart were reported.

In January 1992 the veteran was examined by a private 
cardiologist, Dr. C.  The report noted a previously diagnosed 
heart murmur.  The appellant reported no problems over the 
years that the physician could relate to the heart murmur.  
Examination revealed that the heart size was normal.  There 
was a soft, fourth heart sound and no S-3.  There was a very 
faintly audible mid-systolic murmur at the mid-left sternal 
margin that was not thought to be an organic murmur of any 
kind.  It was not representative of valvular disease or 
defects.  It appeared to be totally functional.  There was no 
diastolic murmur.  A functional systolic murmur without 
evidence of heart disease was diagnosed.  An 
electrocardiogram was within normal limits.  Dr. C concluded 
that there was no significant murmur and there certainly need 
be no service connection in that regard.

On examination by Dr. S in November 1994, regular sinus 
rhythm was noted without murmur, gallop or rub.

At the time of a September 1996 treadmill examination, there 
were some very subtle areas of decreased uptake in the 
anterior and inferior wall regions.  These did not show 
significantly on the rest images.  There was no evidence of 
ischemic change.  An abnormal resting electrocardiogram was 
reported.  Auscultation of the heart post-exercise revealed a 
grade I-II/VI systolic ejection murmur at the pulmonic area.  
No diastolic component was heard.

Private medical records from January 1997 noted a heart 
murmur that was thought to be functional.  A February 1997 VA 
electrocardiogram revealed a right bundle branch block.

In determining whether the appellant has submitted new and 
material evidence, the Board must consider the basis of the 
previous denial.  The Board denied service connection for a 
functional heart murmur on the basis that the murmur 
identified in service was not due to disease or injury.  At 
the time of the denial, the evidence consisted of an 
inservice identification of a functional heart murmur and a 
current diagnosis of a functional heart murmur.  What was 
lacking was a competent medical opinion that indicated that 
the murmur was the result of a disease or injury experienced 
in service.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 
(2001).  (A grant of service connection requires a disability 
that is due to a disease or injury.)  (Sanchez-Benetiz is 
consistent with all opinions of the general counsel 
addressing the concept of defects versus disease or injury 
and the law governing service connection.)  In the absence of 
disease or injury, service connection may not be granted.

The evidence submitted subsequent to the Board decision does 
not cure this defect.  The medical records and statements not 
associated with a murmur are not material.  Additional 
medical records that identify a current heart murmur; 
however, this diagnosis is cumulative of the inservice 
identification and not new and material.  Additional evidence 
confirming a previously known fact is cumulative.  No 
competent examiner has subsequently attributed the murmur to 
a disease or injury in service.  In fact, the murmur has 
consistently been termed functional and Dr. C specifically 
indicated that it was not attributable to cardiac disease or 
to service.  As this additional evidence fails to provide a 
link between the murmur and an inservice disease or injury, 
it is not new and material.  Although current medical records 
from 1997 indicate that the appellant has developed a right 
bundle branch block, this has not been associated by any 
competent examiner to the murmur.  It is therefore not 
relevant and accordingly not new and material.  The appellant 
has also submitted multiple statements in support of his 
claim for service connection for a heart murmur.  These 
statements are cumulative of his beliefs which were known at 
the time of the prior denial.

Stated differently, at the time of the prior denial, there 
was evidence of a murmur, but no competent evidence that the 
murmur was due to disease or injury.  Since that 
determination, the veteran has submitted no new facts and 
there remains an absence of evidence disclosing disease or 
injury that produces his murmur.  In sum, the additional 
evidence is cumulative and does not serve to reopen the 
claim.  There is no doubt to be resolved.



ORDER

The petition to reopen a claim of entitlement to service 
connection for gastritis is granted, to this extent only.

The petition to reopen a claim for service connection for a 
functional murmur is denied.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

